In the United States Court of Federal Claims
                                            No. 22-292C
                                        Filed: May 19, 2022


 CONNECTED GLOBAL SOLUTIONS,
 LLC,

                     Plaintiff,

 and

 AMERICAN ROLL-ON ROLL-OFF
 CARRIER GROUP, INC.,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant,

 and

 HOMESAFE ALLIANCE, LLC,

                     Intervenor-Defendant.


                                              ORDER

        On May 11, 2022, the United States moved for leave to file the Administrative Record in
this Bid Protest on CD/DVD ROM. (ECF No. 54). Pursuant to RCFC Appendix E, once a case
has been designated as an Electronic Case File (ECF), all subsequent filings must be made
electronically. This is to ensure that the filing is available and properly preserved with the rest of
the case record. However, when exceptional circumstances exist preventing a party from filing
electronically, the affected party may seek leave from the Court to file a document via alternative
means. RCFC Appx. E(IV)(8)(b)–(c). A voluminous record does not constitute exceptional
circumstances.

        In its Motion, the United States explains that the record in this case contains numerous
large native file documents that cannot be converted to PDF files. The Court held a status
conference where the United States assured the Court that compilation of these documents for
purposes of electronic filing would be impossible. Pursuant to that discussion, the Court finds
that exceptional circumstances exist necessitating exemption from the electronic filing
requirement. Therefore, the United States may file the Administrative Record on a CD or
Universal Serial Bus (USB) drive using the procedure set forth below.

       After consultation with the Clerk’s Office, the Court orders as follows:

       1. The United States’ Motion for Leave to File the Administrative Record via alternative
          means, (ECF No. 54), is GRANTED.

       2. The United States shall file the record via CD or USB Drive with the Clerk of Court.
          If any files cannot be viewed with PDF or standard Microsoft office software, the
          filing party must also provide the required software and licensing to view the files.
          The entirety of the record shall appear on one device and may not be split among
          multiple devices.

       3. Once the Administrative Record has been filed with the Clerk of Court, the United
          States shall file a Notice of Filing in in the CM/ECF System. That Notice shall
          include the agency certification required by RCFC 52.1(a).

       4. The United States should also tender a courtesy copy of the record to the Court via
          External Hard Drive.

       5. All briefing deadlines are unchanged and all subsequent filings must be made using
          the CM/ECF System.

       IT IS SO ORDERED.

                                                                   s/  David A. Tapp
                                                                   DAVID A. TAPP, Judge




                                                2